DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/21 has been entered.	Claims 3, 8 and 18 were previously cancelled. Claims 1-2, 4-7, 9-17 and 19-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Galluzzo (US 2018/0032949, previously cited) in view of Hance, et al. (US 2018/0370046, herein Hance).1	Regarding claims 1 and 17, Galluzzo teaches a device and method2 comprising: 	a platform comprising a flat surface (paragraph 0062: box, container or transport tote 145); 	a first sensor integrated with under the platform, the first sensor determining a first property of an container on the platform, wherein the container that has an open top side and wherein the container stores a plurality of items (paragraph 0071: robot storage bed 140); 	a bracket extended vertically over the platform (see arm in Fig. 1 over the box 145); 	a second sensor attached towards a top end of the bracket, wherein the second sensor is elevated over the platform by the bracket and is directed downward towards the platform, the second sensor determining a different second property of the container based on sensor measurements obtained through the open top side of the container (paragraph 0074: sensor 110); and 	a mechanical retrieval element removing at least one of the plurality of items from the container or adding at least one item into the container (paragraph 0057: effector 175 & arm 120) in response to one or more of based on the first property and the second property deviating from an expected value that is stored for the container or an individual item contained within the container (paragraph 0071).	Galluzzo does not explicitly teach wherein the mechanical retrieval element halts said removing or adding in response to the one or more of the first property and the second property matching the expected quantity after the at least one item is removed from or added to the container.	Hance teaches wherein the mechanical retrieval element halts said removing or adding in response to the one or more of the first property and the second property matching the expected quantity after the at least one item is removed from or added to the container (paragraphs 0088-0089).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Galluzzo and Hance, because such a combination reduces errors and decreases losses.	Regarding claim 2, Galluzzo further teaches the mechanical retrieval element is adapted to move across or over the platform (paragraph 0057).	Regarding claims 4 and 19, Galluzzo further teaches the mechanical retrieval element removing the at least one item comprises retrieving a specific quantity of an item from the object based on the expected value corresponding to a weight of the object after the at least one item is removed and the first property measuring a weight of the object prior to the at least one item being removed (paragraph 0071).	Regarding claims 5 and 20, Galluzzo further teaches the mechanical retrieval element adding the at least one item comprises tracking insertion of each item into the object based on a change to one or more of the first property and the second property, and halting said adding by the mechanical retrieval element in response to the change to one or more of the first property and the second property eliminating a difference with the expected value (paragraph 0071).	Regarding claim 6, Galluzzo t further eaches one or more processors configured to: 	halt said removing or adding with the mechanical retrieval element in response to deriving a particular quantity of items in the object from the first property and the second property that matches a desired quantity represented by the expected value (paragraph 0071).	Regarding claim 7, Galluzzo further teaches one or more processors configured to: order additional units of an item stored in the object in response to a quantity that is derived from the first property and the second property (paragraph 0072).	Regarding claim 9, Galluzzo further teaches the first sensor is a weight sensor, wherein the first property is a weight of the object, wherein the second sensor is an imaging sensor, and wherein the second property corresponds to a quantity determined from visual features of items imaged within the object (paragraphs 0071 & 0074).	Regarding claim 10, Galluzzo further teaches the mechanical retrieval element comprises a vacuum that interacts with the object using suction (paragraph 0057).	Regarding claim 11, Galluzzo further teaches the mechanical retrieval element comprises an articulating mechanical arm that interacts with the object by grabbing the object (paragraph 0058).	Regarding claim 12, Galluzzo further teaches one or more processors configured to: 	verify that the mechanical retrieval element interacts with a correct item based on the first property and the second property of the object corresponding to a correct characteristic of the correct item (paragraph 0071).	Regarding claim 13, Galluzzo further teaches one or more processors configured to: 	identify the object based on a first value derived from the first property and the second property; control interactions between the mechanical retrieval element and the object until a second value is derived as a result of the first property and the second property changing in response to the interactions (paragraph 0072).	Regarding claim 14, Galluzzo further teaches a motorized base and a lift that collectively reposition the platform (paragraph 0067).	Regarding claim 15, Galluzzo further teaches a third sensor located above with the platform and oriented horizontally towards a front, back, left, or right side of the object, wherein third sensor scans a feature about the front, back, left, or right side of the object, and wherein the device obtains the expected value in response to the third sensor scanning the feature (paragraph 0074).	Regarding claim 16, Galluzzo further teaches one or more processors configured to: 	determine an inventory discrepancy in response to the expected value corresponding to a last tracked quantity of items stored in the object, and the expected value differing from one or more quantity values derived from the first property and the second property (paragraph 0071).
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-7, 9-17 and 19-20 have been considered but are moot in view of the new grounds of rejection. New reference Hance has been used to teach the newly added limitations. See above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470.  The examiner can normally be reached on Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.3
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 In addition to the cited paragraphs, please see also the associated figures.
        2 As noted in Applicant’s Remarks dated 11/30/20, claim 17 recites the limitations of claim 1 in method form. Similarly, claims 19 and 20 recite claims 4 and 5, respectively, in method form. These corresponding claims are grouped together accordingly.
        3 The Examiner can also be reached at matthew.mikels@uspto.gov.